Per Curiam.
Respondent Sholom B. Koplovitz was admitted to practice by this Court in 1964 and maintained a law office in the City of Albany. He is retired and resides in Florida. Respondent Joshua N. Koplovitz was admitted to practice by this Court in 1961 and maintains an office for the practice of law in the City of Kingston, Ulster County.
By decision dated May 21, 2009, this Court suspended each respondent from the practice of law for a period of one year, but stayed the suspensions upon the condition that, during the one-year period, respondents comply with the statutes and rules regulating attorney conduct and that each respondent complete six credit hours of continuing legal education in ethics and professionalism in addition to the continuing legal education required of all attorneys (Matter of Koplovitz, 62 AD3d 1205 [2009]).
Respondents now apply to terminate their suspensions. They submit the required proof that they have met the conditions of their stayed suspensions. Petitioner advises that it takes no position on the applications.
We grant the applications and terminate the suspensions, effective immediately.
Cardona, P.J., Mercure, Lahtinen, Malone and Stein, JJ., concur. Ordered that respondents’ applications are granted; and it is further ordered that the periods of the stayed suspensions imposed by this Court’s decision dated May 21, 2009 are terminated, effective immediately.